Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 1 of 26



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 16-20872-CIV-LENARD/GOODMAN

   JESUS LAZARO COLLAR,

          Plaintiff,

   v.

   ABALUX, INC. and
   JUAN D. CABRAL,

         Defendants.
   _______________________________/

   ORDER DENYING PLAINTIFF’S COUNSEL’S MOTION TO OVERRULE AND
      VACATE THE MAGISTRATE JUDGE’S ORDER ON DEFENDANTS’
    VERIFIED MOTION FOR SANCTIONS AGAINST PLAINTIFF’S COUNSEL
                             (D.E. 164)

          THIS CAUSE is before the Court on Plaintiff’s Counsel’s Motion to Overrule and

   Vacate (“Motion,” D.E. 164) the Order of Magistrate Judge Jonathan Goodman on

   Defendants’ Verified Motion for Sanctions Against Plaintiff’s Counsel, (“Order,” D.E.

   152). Defendants filed a Response and request for additional sanctions on July 31, 2018,

   (“Response,” D.E. 167), to which Plaintiff’s Counsel filed a Reply on August 20, 2018,

   (“Reply,” D.E. 178). Upon review of the Order, Motion, Response, Reply, and the

   record, the Court finds as follows.

   I.     Background

          Because the Parties do not object to Judge Goodman’s recitation of the relevant

   facts and procedural history—which borrows heavily from the Court’s Summary

   Judgment Order, (D.E. 97)—the Court repeats it here for consistency:
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 2 of 26



                Abalux was a small sign company owned and operated by Juan D.
        Cabral, located in Hialeah, Florida. (Defs.’ Facts ¶¶ 1-2). It manufactured
        and installed signs, banners, and car wraps; it also sold sign-making
        materials to other businesses. (Id. ¶ 1). Abalux recorded all of the revenue
        it received in the QuickBooks™ accounting software program. (Id. ¶ 8).

               At least as far back as 2012, Abalux used a cash/accrual 1 basis
        method of accounting. (Id. ¶ 10). This system of accounting allows a
        business to record a sale when the funds for the sale are actually or
        constructively received. (Id.).

               The election of a cash/accrual method of accounting allowed Abalux
        to use the cash basis method as its accounting method for annual gross
        receipts. (Id.). Pursuant to the cash basis method of accounting, Abalux
        deemed a sale to be made when the services or goods were paid for by the
        customer, not when an invoice was created. (Id.).

               Abalux elected to use a calendar year as its fiscal year so its federal
        corporate income tax returns were prepared based on monies it received in
        hand from January 1st through December 31st of each year. (Id. ¶ 12).
        Abalux filed federal corporate income tax returns showing the following
        gross sales for the year indicated:

               2012 $208,014
               2013 $368,017
               2014 $487,007

        (Id. ¶ 13). Abalux filed an amended 2015 tax return showing gross receipts
        of $489,019. (Id. ¶ 13 n. 2). Abalux’s tax preparer and accountant, Sergio
        Massa, excluded sales tax and permit fee reimbursements from gross
        revenue when he prepared Abalux’s 2015 tax return. (Id. ¶ 23).

               Abalux’s QuickBooks™ registers for the years 2014, 2015, and
        2016 showed the following gross receipts (which include additional sums
        that were not attributable to sales, such as sales tax):

               2014 $493,817.46
               2015 $505,973.33
               2016 $457,367.44


               1
                        In context, it is clear that the reference to “cash/accrual” basis
        refers to a cash basis of accounting.
                                                2
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 3 of 26



        (Id. ¶ 14). Abalux was required to collect and remit Florida state sales tax
        of 7% on all taxable goods and services. (Id. ¶ 15). Abalux reported the
        amount of sales tax it collected on a monthly basis on a form known as a
        “DR15,” which is filed under oath. (Id.). Abalux filed amended DR15s for
        2015, stating its tax liability to the Florida Department of Revenue as
        $10,467.97. (Id.). Of this amount, $6,255.88 was attributable to sales tax
        collected at the retail level. (Id.).

                Plaintiff was employed by Abalux as a laborer from August 2013 to
        January 2016. (Id. ¶ 24). His primary responsibilities were making and
        installing signs. (Id. ¶ 25). During 2015, there were weeks during which
        Plaintiff worked more than 40 hours but was not compensated at a rate
        equal to or greater than time-and-a-half. (Pl.’s Facts, ¶ 2).

               On March 9, 2016, Plaintiff instituted this action, filing a Complaint
        for overtime wage violations under the FLSA. (D.E. 1). Therein, Plaintiff
        sought to recover unpaid overtime wages from 2013, 2014, 2015, and 2016.
        (Id. ¶ 14). Plaintiff has since abandoned his claim for overtime wages
        earned in 2013. (Pl.’s Resp. at 2 ¶ 3).

               During the pendency of this case, a number of discovery issues
        arose. Relevant here, on August 7, 2017, the Undersigned issued a post-
        hearing Order permitting Plaintiff to fully explore Abalux’s 2015 finances,
        including payments received in 2016 for goods sold and services rendered
        in 2015. (See D.E. 54). However, the Undersigned did not require
        Defendants to produce additional discovery regarding Abalux’s finances for
        other years. (Id. at 3). On August 18, 2017, Plaintiff appealed the
        Undersigned’s Order to Judge Lenard in a Motion to Overrule Judge
        Goodman’s Post-Discovery Hearing Order, Permit Depositions, Require
        Further Discovery Responses, and to Extend all Deadlines by at Least 90
        Days. (See D.E. 56). On October 20, 2017, Judge Lenard denied
        Plaintiff’s Motion, finding that the Undersigned’s discovery Order was not
        clearly erroneous or contrary to law. (D.E. 86).

              The Parties filed cross-motions for summary judgment (D.E. 58, 68),
        and Judge Lenard denied Plaintiff’s motion but granted Defendants’
        motion.

        The August 3, 2017 Discovery Hearing

              Before Judge Lenard granted Defendants’ summary judgment
        motion (on January 22, 2018), the parties appeared before the Undersigned
        for a discovery hearing on August 3, 2017. The parties made certain

                                             3
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 4 of 26



        representations at that hearing, and they took positions based on those
        representations.

                           Plaintiff’s Counsel’s Representations:

                Plaintiff’s counsel, Jamie Zidell, stated that a corporate
        representative of Defendant testified that the company had clients “on
        credit.” [ECF No. 79, p. 35]. Mr. Zidell explained that this is “super
        important” because: “A company can make a sale, for example, in
        November of a given year on credit and give their customer 60 or 90 days
        to pay” and “that customer may not pay until the following year.” [ECF
        No. 79, p. 35]. He continued to explain that “if that’s the case, the amounts
        in the QuickBooks™ ledgers that were prepared [were] just on the 12-
        month January to December basis, the corporate rep . . . was never asked to
        prepare any type of report showing customers who were on credit.” [ECF
        No. 79, p. 35]. If as the corporate representative admitted, “they were
        issuing invoices in November -- on October, November, and December,
        and not getting paid until the following year, then that becomes crucial for
        this particular case[.]” [ECF No. 79, p. 35].

               The Undersigned then asked Mr. Zidell, “as a matter of law,” when
        “a court has to decide whether a business generates $500,000 in annual
        revenue, does the court include in the calculation sales made in the latter
        part of a year when the money is not received until the early part of the
        following year?” [ECF No. 79, p. 36]. Mr. Zidell answered “yes,” that it is
        included in the earlier year, and referred me to Centeno-Bernuy v. Becker
        Farms, 564 F. Supp. 2d 166, 176 (W.D.N.Y. 2008), where the court held
        money received in the following year counts was revenue for the prior year.
        [ECF No. 79, pp. 36-37].

                Mr. Zidell highlighted page 176, which states, “[u]tilizing the
        income figures set forth on the 1999 tax returns, plus the payment from
        Mayer Brothers for $7,002.98, which defendants concede was income for
        1999, defendants exceed the $500,000 threshold[.]” [ECF No. 79, p. 38].
        Mr. Zidell told me that this “method that we are talking about, about
        prospective payments counting for the prior year, is commonly referred to
        as the rolling quarter method.” [ECF No. 79, p. 40 (emphasis added)].

              Later in the hearing, Mr. Zidell again represented that, “as far as
        corroborating what invoices were issued during a given year compared to
        where -- when payment was actually made on those invoices. If it
        happened in a subsequent year, it would be our argument, based on our


                                             4
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 5 of 26



        legal authority that we cited, that that should [count] as sales made or
        business done for the prior year.” [ECF No. 79, p. 58 (emphasis added)].

                            Defense Counsel’s Representations:

                Leslie Langbein, Defendants’ counsel, stated that she wanted to
        “straighten out some misconceptions about the law[.]” [ECF No. 79, p.
        64]. Ms. Langbein then pointed to 29 C.F.R. § 779.266, which she says
        “allows the employer to either select a cash basis -- a fiscal year, or
        alternatively if you cannot figure out whether the employer meets the
        enterprise theory, you can use the rolling quarter method, assuming that
        there is a prior year where they did meet the enterprise theory.” [ECF No.
        79, p. 65].

              Ms. Langbein stated that § 779.266 says that “the sales records
        maintained as a result of the accounting procedures used for tax or other
        business purposes may be utilized in computing the annual dollar volume,
        provided the same accounting procedure is used consistently, and that such
        procedure accurately reflects the annual volume of sales or business.”
        [ECF No. 79, p. 65].

                Ms. Langbein then further explained that Defendants’ accountant
        testified that “my client has consistently used a cash-basis method of
        accounting.” [ECF No. 79, p. 66]. Ms. Langbein noted that “[t]here are
        IRS regulations that govern cash basis accounting, and basically it says that
        your annual gross income equals money that you actually received or
        money that you constructively received.” [ECF No. 79, p. 66]. Ms.
        Langbein then explained that “the regulation also says if there are
        restrictions on the payment, and it is not readily available in the year that
        you receive it or the year it is actually received . . . it does not count as
        constructive income.” [ECF No. 79, p. 67]. “So it’s not the fact that my
        client issued an invoice between November 15th and December 31st, it’s
        actually when they received the payment for that invoice[.]” [ECF No. 79,
        pp. 67-68].

               Still later in the hearing, the Undersigned asked Ms. Langbein, “I
        thought that your principal argument out of the box is that it’s legally
        irrelevant [to produce 2015 invoices] because our client is on a cash basis
        [method of accounting,]” and “therefore if we receive money on January
        9th, 2017, that’s used to calculate the gross revenues for 2017, not 2016.
        Isn’t that your primary argument?” [ECF No. 79, pp. 78-79]. Ms.
        Langbein said it was her position and then explained that, as a “fall back
        argument,” if her client is required to produce the records, her client should

                                              5
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 6 of 26



        only have to list customers’ initials instead of full names as a matter of
        privacy. [ECF No. 79, p. 79].

                Ms. Langbein repeated her point that “it doesn’t really matter what
        was invoiced. What -- what matters is how much did they receive in
        payments [for that year].” [ECF No. 79, p. 90]. “I could issue an invoice
        on December 31st [2016], and if a customer does not pay until January
        15th, it is 2017 income.” [ECF No. 79, p. 92]. Additionally, Ms. Langbein
        noted that a “vast majority” and “99.6%” of Defendants’ customers are
        “COD” (on a cash-on-delivery basis), so there are not “many situations
        where [customers] were making payments in January of a year, but the
        order was placed in December of the prior year.” [ECF No. 79, p. 80].

               The Undersigned’s discovery ruling required Defendants to provide
        a supplemental interrogatory answer or affidavit explaining whether Abalux
        received payments in 2016 for invoices created in December 2015. [ECF
        No. 54]. It also required them to produce a list of customers (by initials
        only) who were invoiced in 2015 but did not make a payment or payments
        until 2016.

               This ruling was limited to discovery and did not determine whether
        payments received in 2016 for 2015 invoices should in fact be used to
        calculate the 2015 annual revenue, nor did it find that Abalux was properly
        using a cash basis method to calculate annual revenue. Those decisions
        were not made until Judge Lenard issued her summary judgment ruling
        (almost six months later, on January 22, 2018).

        The Summary Judgment Ruling [ECF No. 97]

               The primary issue in the summary judgment motions was whether
        Abalux’s annual gross revenue was less than $500,000. Although
        Plaintiff’s claim concerned 2014-2016, Judge Lenard determined that
        Plaintiff had not met his burden of establishing a genuine issue of material
        fact concerning Abalux’s gross volume of sales or business for 2014 and
        2016. Therefore, the crux of her analysis centered only on 2015 -- and
        Plaintiff’s contention that money received in 2016 for sales made or
        services rendered in 2015 had to be allocated to the evaluation of whether
        the annual sales in 2015 met the $500,000 jurisdictional limit.

                Defendants argued that Plaintiff could not establish enterprise
        jurisdiction for 2015 because Abalux had less than $500,000 in annual
        gross volume of sales for that year. Defendants explained that Abalux used
        the cash-basis method for calculating gross volume of sales based on a

                                             6
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 7 of 26



        calendar year. Plaintiff, however, insisted that the accrual method had to
        be used. But as explained below, the case law his counsel relied upon does
        not hold that the accrual method is required. Instead, the few cases he cited
        merely noted that the accrual method is preferable when payments are
        received in the following year. Significantly, the cash basis method is
        permissible. Because Plaintiff’s legal theory was incorrect, Judge Lenard
        granted summary judgment in Defendants’ favor.

               The FLSA “requires employers who meet its preconditions to pay
        workers a minimum wage and to provide overtime pay where workers
        exceed forty hours per week.” Polycarpe v. E&S Landscaping Serv., Inc.,
        616 F.3d 1217, 1220 (11th Cir. 2010) (citing 29 U.S.C. §§ 206(a)
        (minimum wage), 207(a) (overtime)). “Under [the] FLSA, an employer is
        required to pay overtime compensation if the employee can establish
        enterprise coverage or individual coverage.” Thorne v. All Restoration
        Servs., Inc., 448 F.3d 1264, 1265-66 (11th Cir. 2006). Only enterprise
        coverage is at issue in this case. (See Compl. ¶¶ 8, 11; Defs.’ Mot. at 4).

                 An employer falls under the enterprise coverage section of the FLSA
        if it:

            [1] has employees engaged in commerce or in the production of
            goods for commerce, or that has employees handling, selling, or
            otherwise working on goods or materials that have been moved in or
            produced for commerce by any person; and

            [2] is an enterprise whose annual gross volume of sales made or
            business done is not less than $500,000 (exclusive of excise taxes at
            the retail level that are separately stated)[.]

        29 U.S.C. § 203(s)(1)(A) (emphasis added).

                As noted by Judge Lenard, Abalux conceded that it engaged in
        interstate commerce and employed two or more employees who handled
        goods and materials which moved through interstate commerce. [ECF No.
        97, p. 7, n. 2].

               “The annual gross dollar volume of sales made or business done of
        an enterprise or establishment consists of the gross receipts from all of its
        sales or its volume of business done during a 12–month period.” 29 C.F.R.
        § 779.265. That twelve-month period is typically a fiscal year (which may
        be a calendar year), Flores v. Nuvoc, Inc., 610 F. Supp. 2d 1349, 1357
        (S.D. Fla. 2008) (finding calendar year to be appropriate period); however,

                                              7
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 8 of 26



        under certain circumstances, annual gross volume of sales may be
        calculated using the “rolling quarter method.”2 29 C.F.R. § 779.266; see
        also Flores, 610 F. Supp. 2d at 1356-58. “Once either basis has been
        adopted it must be used in making subsequent calculations.” § 779.266(b).
        “The sales records maintained as a result of the accounting procedures used
        for tax or other business purposes may be utilized in computing the annual
        dollar volume provided the same accounting procedure is used consistently
        and that such procedure accurately reflects the annual volume of sales or
        business.” Id.

                In the summary judgment Order, Judge Lenard held that “the
        undisputed facts show that Abalux’s gross volume of sales or business done
        was at most $493,817.46 in 2014, and was at most [$457,367.44] in 2016,”
        which then meant that “there is no enterprise coverage under the FLSA, and
        Defendants are entitled to summary judgment as to those years.” [ECF No.
        97, p. 9].

               The Court then turned to 2015. The primary dispute concerned the
        treatment of payments received in 2016. Plaintiff argued that Abalux’s
        2015 gross sales calculation should be increased by at least $16,527.41 (and
        perhaps by as much as $24,044.34) to reflect payments received in 2016 for
        goods sold or services rendered in 2015. (Pl.’s Facts ¶¶ 3-4, 6; Pl.’s Resp.
        at 4-11). However, Judge Lenard held that “Plaintiff’s argument that they
        should be applied to Abalux’s 2015 gross sales calculation is misplaced.”
        [ECF No. 97, p. 10 (emphasis added)].

              To reach the conclusion that Plaintiff’s argument was incorrect,
        Judge Lenard focused on the applicable Department of Labor regulations.
        She noted that the “regulations expressly provide that ‘sales records
        maintained as a result of the accounting procedures used for tax or other
        business purposes may be utilized in computing the annual dollar volume
        provided the same accounting procedure is used consistently and that such
        procedure accurately reflects the annual volume of sales or business.’”
        [ECF No. 97, pp. 10-11 (quoting § 779.266(b))].

               The summary judgment Order emphasized that the undisputed facts
        establish that Abalux had since 2012 consistently used a cash basis
        accounting method for annual gross receipts. (Facts ¶ 10). This method
        allows Abalux to record a sale when the funds for the sale are actually or


               2
                        Judge Lenard pointed out that neither party urged the applicability
        of the “rolling quarter method” to this case. [ECF No. 97, p. 8 n. 3].
                                                8
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 9 of 26



        constructively received, not when the invoice is created. (Id. ¶¶ 10-11)
        (emphasis added).

               As highlighted by Judge Lenard, Abalux elects to use the calendar
        year as its fiscal year so its federal corporate income tax returns were
        prepared based on monies it received in hand from January 1st through
        December 31st of each year, regardless of when the invoices for those
        payments were created. (Id. ¶ 12). Therefore, any payments received in
        2016 for goods sold or services rendered in 2015 were properly applied to
        the 2016 gross sales calculation to be consistent with prior years’
        accounting method. § 779.266(b).

               After flagging Abalux’s cash method and the consequential
        conclusion that payments received in 2016 were attributable to 2016 gross
        revenue calculations, Judge Lenard rejected Plaintiff’s contention that the
        accrual method had to be used. Throughout the litigation, Plaintiff
        repeatedly and consistently argued that the accrual method, as opposed to
        the cash method, was mandatory.

               For example, in his Motion to Overrule a Post-Hearing Discovery
        Order, Plaintiff argued that “payments made early in the year, for sales
        accomplished late in the previous years, must be included in such previous
        year’s gross annual income.”3 [ECF No. 56, p. 6 (emphasis added)].
        Likewise, he also argued, in the same motion that “$489 must be included
        in Defendants’ 2015 gross annual income (sic) although the payment was
        made in 2016.” [ECF No. 56, p. 4 (emphasis added)]. And he also
        contended “that at least $16,527.41 should be added to Defendants’ gross
        annual income (sic) in 2015” (regarding sales in 2015 where payment was
        made in 2016). In the same motion, Plaintiff included an argument
        heading, highlighted in bold and underlined font, that “Business Done in a
        Prior Year that was Paid in Subsequent Year, Must be Included in the
        Gross Annual Income of the Prior Year.” [ECF No. 56, p. 9 (emphasis
        added)].

               Similarly, in his motion for partial summary judgment, Plaintiff
        repeated those same incorrect assertions, including the topic heading in
        bold and underlined font and the unequivocal assertion that “those
        payments, if made early in the year for sales made late in the previous
        years, must be included in such previous years’ gross annual income.”
        [ECF No. 58, pp. 6, 8 (emphasis supplied)].

              3
                       The applicable test involves gross revenue, not income (i.e.,
        “annual gross volume of sale or business done”).
                                             9
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 10 of 26




                Plaintiff’s Reply concerning his partial summary judgment motion
         again argued that a payment “must be included in Defendants’ 2015 gross
         annual income (sic) although the payment was made in 2016” and that an
         additional $16,527.41 “should be added to Defendants’ gross annual
         income (sic) in 2015.” [ECF No. 73, p. 2 (emphasis supplied)].

               Continuing with his strident position that money received in 2016
         must be included in Defendants’ 2015 “gross annual income (sic),” Plaintiff
         again repeated4 those same arguments in his response to Defendants’
         summary judgment motion. [ECF No. 77, pp. 4-8].

                Notwithstanding Plaintiff’s often-invoked and stridently-articulated
         view that the accrual method was required (even though he relied on case
         law explaining that it was merely “preferable”), Judge Lenard found the
         theory to be completely unconvincing and quickly rejected it. Rather than
         paraphrase Judge Lenard’s holding that Plaintiff’s primary legal theory was
         flat-out incorrect, the Undersigned will simply quote it here:

            Although Plaintiff argues that it is “preferable” to use an accrual
            accounting method in which late payments received are applied to
            prior year sales figures, (Pl.’s Resp. at 6 (citing Arilus v. Joseph A.
            DiEmmanuele, Jr., Inc., 895 F. Supp. 2d 1257, 1265 (S.D. Fla.
            2012), aff’d 522 F. App’x 881))), it cites to no authority holding
            that such a method is required. To the contrary, in Arilus, the
            Eleventh Circuit affirmed the entry of summary judgment in favor of
            an employer that used a cash basis method of accounting. 895 F.
            Supp. 2d at 1264, aff’d 522 F. App’x 881. Moreover, several courts
            have concluded that a business’s total gross volume of sales or
            business done may be determined from its tax returns. Flores, 610 F.
            Supp. 2d at 1355-56; Stout v. St. Amour’s Lawn Care, LLC, No.
            6:07—cv-1882-Orl-19UAM, 2008 WL 816818, at *2 (M.D. Fla.
            Mar. 25, 2008); Lopez v. Top Chef Inv., Inc., No. 07-21598-CIV,
            2007 WL 4247646, at *3 (S.D. Fla. Nov. 30, 2007); Thompson v.
            Robinson, No. 6:06-cv-771-Orl-19JGG, 2007 WL 2714091, at *4
            (M.D. Fla. Sep. 17, 2007); Xelo v. Mavros, No. 03-CV-3665
            (NG)(MDG), 2005 WL 2385724, at *3 (E.D.N.Y. Sept. 28, 2005);
            Avila v. Lee, No. G88-749, 1989 WL 200976, at *2 (W.D. Mich.
            July 13, 1989) (“While tax returns are not necessarily determinative
            of gross annual sales, they may be utilized by the defendant as long

                4
                        Plaintiff argued that the accrual method “should be” used and must
         be included or “should be added.” [ECF No. 77, pp. 4-8].
                                                10
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 11 of 26



             as the same accounting procedure is used consistently and the
             procedure accurately reflects the annual volume of sales or
             business.”). Because Defendants consistently used the acceptable
             cash basis method as its accounting method for annual gross
             receipts, payments received in 2016 for sales made or services
             rendered in 2015 are not included in the 2015 calculation of
             gross volume of sales or business done.

          [ECF No. 97, pp. 11-12 (emphasis supplied)].5

   (Order at 5-19.)

          On January 26, 2018—four days after the Court granted Defendants’ motion for

   summary judgment and entered Final Judgment in favor of Defendants—Plaintiff’s

   Counsel filed a Notice of Acceptance of Defendant’s Offer of Judgment Under Rule 68

   of the Federal Rules of Civil Procedure. (D.E. 99.) On January 30, 2018, the Court

   entered an Order Striking the Notice of Acceptance, finding that “a Rule 68 offer of

   judgment does not remain open and subject to acceptance by the plaintiff after summary

   judgment has been granted in favor of the defendant.” (D.E. 101 (citations omitted).)

   The same day, Plaintiff’s Counsel moved for reconsideration of the Court’s Order

   Striking the Notice of Acceptance. (D.E. 102.) On February 13, 2018, the Court denied

   the Motion for Reconsideration. (D.E. 108.)

          Plaintiff appealed, challenging (1) the Court’s ruling that Plaintiff’s employment

   in 2015 was not covered under the FLSA because Abalux had less than $500,000 in

   annual gross sales, (2) the denial of his motion to expand discovery, and (3) the striking


                 5
                         Although the summary judgment Order noted that “neither Party
          argues that the ‘rolling quarter method’ is applicable to this case,” Plaintiff’s lead
          counsel, Jamie Zidell, emphasized the rolling quarter method at the August 3,
          2017 discovery hearing. [ECF No. 97, p. 8 n. 3].
                                                   11
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 12 of 26



   of his notice of accepting an offer of judgment four days after the Court entered Final

   Judgment. (See Notice of Appeal, D.E. 110.) On July 17, 2018, the Eleventh Circuit

   Court of Appeals affirmed the Court’s judgment in a published opinion.6 Collar v.

   Abalux, Inc., 895 F.3d 1278 (11th Cir. 2018).

          Meanwhile, on March 16, 2018, Defendants filed their Motion for Sanctions.

   (D.E. 124.) As summarized by Judge Goodman, Defendants seek sanctions on the

   following grounds:

          (1) Plaintiff filed the lawsuit without first contacting Defendants to see if
          Abalux was subject to the $500,000 per-year enterprise coverage; (2)
          Plaintiff’s counsel did not timely respond to defense counsel’s notice that
          Abalux did not meet the jurisdictional threshold for 2013-2015; (3)
          Plaintiff’s counsel ignored a request to dismiss this lawsuit even after
          receiving copies of the face page of Abalux’s 2013 and 2014 tax returns
          and of its monthly revenue reports for 2015; (4) Plaintiff’s counsel
          repeatedly refused to dismiss the lawsuit after being served with several
          Rule 11 motions; (5) instead of dismissing the lawsuit, Plaintiff’s counsel
          embarked on an aggressive discovery strategy; (6) Plaintiff’s counsel
          ignored the deposition testimony of Defendants’ accountant and served
          even more discovery; (7) Plaintiff’s counsel ambushed Defendants’ Rule
          30(b)(6) designee at a deposition with summary charts purporting to
          establish that Abalux’s QuickBooks™ registers were unreliable and that its
          2014-2016 tax returns were inaccurate -- but those summaries, prepared by
          someone at Plaintiff’s law firm -- were incorrect because the unknown
          person who prepared them “transposed certain numbers and improperly
          added figures in columns[;]” (8) Plaintiff’s counsel argued that the accrual
          method of accounting was required; (9) Plaintiff’s counsel used the
          incorrect summaries to support the motion for partial summary judgment;
          (10) Plaintiff’s counsel refused to withdraw the incorrect summaries even
          after they were provided with a declaration attesting to the inaccuracy of



          6
                 Plaintiff’s counsel’s Motion argues that the Eleventh Circuit incorrectly decided
   the appeal, and indicates that it anticipated filing a motion for rehearing. (Id. at 11 n.10, 14
   n.17.) The Eleventh Circuit denied rehearing on August 7, 2018. Collar v. Abalux, Case no. 18-
   10676-HH (11th Cir. Aug. 7, 2018). Mandate issued August 15, 2018. (D.E. 175.)
                                                 12
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 13 of 26



          the summaries;7 (11) Plaintiff’s counsel improperly tried to accept an Offer
          of Judgment after the Court granted Defendants’ summary judgment
          motion and entered final judgment in Defendants’ favor; and (12)
          Plaintiff’s counsel filed a motion for reconsideration, asking Judge Lenard
          to reconsider the Order striking Plaintiff’s purported notice of acceptance of
          Defendants’ Offer of Judgment.

   (Order at 20-21.) On March 19, 2018, the Court entered an Order referring the Motion to

   Judge Goodman without instruction as to whether the Court expected an order or a report

   and recommendation. (D.E. 125.)

          On July 5, 2018, Judge Goodman issued his Order granting the Motion for

   Sanctions pursuant to Rule 11 of the Federal Rules of Civil Procedure, 28 U.S.C. § 1927,

   and the Court’s inherent authority. (D.E. 152 at 2-3.) As a threshold matter, he found

   that he had jurisdiction to issue an order on the Motion because the at-issue sanction was

   non-dispositive of any claim, and magistrate judges have jurisdiction to enter sanctions

   orders for discovery violations that do not strike claims, preclude defenses, or generate

   litigation-ending consequences. (Id. at 31.)

          Substantively, Judge Goodman found that sanctions were warranted for: (1) failing

   to advise the Court that the summary charts of Abalux’s sales prepared by Plaintiff’s

   counsel and filed in support of Plaintiff’s motion for partial summary judgment were

   inaccurate after learning of their inaccuracies, (id. at 49-54); (2) refusing to voluntarily

   dismiss the case after learning that Abalux did not generate gross volume of sales

   sufficient to establish enterprise jurisdiction under the FLSA, and instead insisting that

                 7
                        According to Defendants’ sanctions motion, “Plaintiff’s Counsel
          apparently did not care that the Court might rely on false data to rule on their
          PSJ.” [ECF No. 124, p. 19]. Defendants argued that “creating evidence to foil
          entry of summary judgment is the essence of bad faith.” [ECF No. 124, p. 19].
                                                  13
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 14 of 26



   the Court must apply the accrual method of accounting to determine Abalux’s gross sales

   even after learning that Abalux used the cash basis method of accounting and “[d]espite

   learning of federal regulations, an IRS publication, and case-law authority that permitted

   Abalux to use the cash method,” (id. at 55).8              Judge Goodman chose to start the

   calculation for fees and costs on September 15, 2017—the day after Defendants filed

   their opposition to Plaintiff’s motion for partial summary judgment that noted “both the

   incorrect charts and graphs and the legal specifics explaining why the accrual method is

   not required (and why Abalux could use the cash basis method).” (Id. at 56.)

          Finally, Judge Goodman found that the sanctions should be imposed against K.

   David Kelly, the attorney “responsible for advancing the legally meritless argument that

   the accrual method of accounting must be used for purposes of calculating annual

   revenue when assessing whether the $500,000 annual revenue threshold has been met”

   and “the attorney who failed to rescind the incorrect charts and graphs referenced in his

   motion.” (Id. at 59.) Judge Goodman also sanctioned the law firm for which Mr. Kelly

   worked, J.H. Zidell, P.A. (Id. at 60.) Judge Goodman directed Defendants to submit

   documentation showing fees and costs incurred from September 15, 2017, and permitted




          8
                  Judge Goodman specifically declined to award sanctions for: (1) Plaintiff’s
   counsel’s failure to takes steps to determine whether Abalux satisfied the $500,000 jurisdictional
   threshold before filing the lawsuit, (Order at 43-45); (2) Plaintiff’s counsel failure to immediately
   dismiss the case after Defense counsel provided him with the face page of Abalux’s 2014 and
   2015 tax returns showing gross sales of less than $500,000, (id. at 46); (3) Plaintiff’s counsel’s
   failure to accept Defendants’ representation that Abalux used the cash basis method of
   accounting and ongoing strategy to obtain more discovery about the company’s revenues, tax
   treatment, customers, and financial business practices, (id. at 46-49); and (4) accepting an offer
   of judgment after Final Judgment had been entered in favor of Defendants, (id. at 56-57).
                                                    14
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 15 of 26



   Plaintiff’s counsel to challenge “the specifics of the requested award . . . .” (Id.) At the

   end of the Order, Judge Goodman made “A Final Observation” that provides, in part:

          Based on comments the Undersigned has heard from attorneys working (or
          who have worked) for the Zidell firm and from defense attorneys opposing
          lawsuits filed in this district by Mr. Zidell’s firm, it appears as though Mr.
          Zidell’s firm rarely, if ever, contacts the putative defendant employer or its
          counsel for information about the wage claim or the annual revenues issue
          before filing the lawsuit. Likewise, it seems as though the law firm rarely,
          if ever, sends a demand letter before filing the wage lawsuits.

          Thus, it seems as though the law firm’s practice is to not conduct pre-filing
          due diligence involving efforts to obtain information from the employer. If
          any inquiry is done, then it seems as though it is primarily done through
          reliance on information received only from the firm’s own client -- the
          plaintiff. Under Worldwide Primates[9] and its progeny, this practice could
          well be classified as a Rule 11 violation in virtually every case where the
          facts or legal theory prove to be significantly different than the information
          received from the plaintiff or the assumptions made by the plaintiff.

          Given the myriad sanctions orders already entered against Mr. Zidell and
          his law firm, it appears as though he and the attorneys working in his firm
          have not been swayed by the sanctions orders. They seem to be indifferent
          to the possibility that their business model (of filing FLSA lawsuits without
          first checking the factual and legal theories with the putative defendant)
          may well generate a sanctions order.

          To place this scenario in context, however, it seems as though all of the
          other firms that routinely file a significant number of FLSA lawsuits in this
          district follow the same business model -- and do not fulfill their Rule 11
          obligations by conducting a pre-filing inquiry with the putative defendant.
          But the Undersigned is not aware of any “but-everyone-else-does-exactly-
          what-I-do” exception to Rule 11.

          To the extent that Mr. Zidell’s firm or other firms are named as violators in
          future sanctions motions in other cases, the movants might be able to
          reference this Order (and others cited in it) to support the view that not
          pursuing a basic pre-filing inquiry about the critical facts with the putative
          defendant is tantamount to a virtually automatic Rule 11 violation.


          9
                 Worldwide Primates, Inc. v. McGreal, 87 F.3d 1252, 1254-55 (11th Cir. 1996).
                                                15
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 16 of 26



   (Id. at 61-62.)

          On July 17, 2018, Plaintiff’s counsel filed the instant Motion to Overrule and

   Vacate Judge Goodman’s Order. (D.E. 164.) On July 31, 2018, Defendants filed their

   Response and request for additional sanctions for having to respond to Plaintiff’s Motion.

   (D.E. 167.) On August 20, 2018, Plaintiff’s counsel filed its Reply. (D.E. 178.)

   II.    Legal Standard

          As an initial matter, the Court must determine the legal standard with which to

   review Judge Goodman’s Order. Plaintiff’s counsel argues that Judge Goodman did not

   have jurisdiction to enter an order and, therefore, the Court should construe the Order as a

   report and recommendation and review it de novo. (Id. at 3-4.) Plaintiff’s counsel also

   appears to argue that Judge Goodman’s “Final Observation” exhibits impartiality toward

   Plaintiff’s counsel’s firm and, for that reason, the Court should review the Order de novo.

   (Id. at 16-19.) Defendants argue that the local magistrate judge rules authorize Judge

   Goodman to issue an order on the Motion for Sanctions. (Resp. at 1-2.)

          A magistrate judge’s powers and jurisdiction are prescribed by 28 U.S.C. § 636.

   Pursuant to 28 U.S.C. § 636(b)(1)(A), the Court may designate a magistrate judge to hear

   and determine certain nondispositive, pretrial matters, and thereafter reconsider or review

   the pretrial matter if “shown that the magistrate judge’s order is clearly erroneous or

   contrary to law.” See also Fed. R. Civ. P. 72. Additionally, “[a] magistrate judge may be

   assigned such additional duties as are not inconsistent with the Constitution and laws of

   the United States.” 28 U.S.C. § 636(b)(3). However, a magistrate judge may not issue an

   order on a pretrial matter dispositive of a party’s claim or defense. Fed. R. Civ. P. 72(b).

                                               16
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 17 of 26



   Rather, a magistrate judge may only issue a report recommending a disposition, to which

   the parties may object. Id. “The district judge must determine de novo any part of the

   magistrate judge’s disposition that has been properly objected to. The district judge may

   accept, reject, or modify the recommended disposition; receive further evidence; or return

   the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3); see also 28

   U.S.C. § 636(b)(1).

          Although Section 636(b)(1)(A) speaks in terms of “pretrial” matters, courts have

   consistently found that a magistrate judge has jurisdiction to issue a post-trial (or post-

   judgment) order on a motion for sanctions where the basis for sanctions arose in the

   case’s preliminary stages, unless the nature of the sanction is dispositive of a party’s

   claim or defense, e.g., dismissal. See Robinson v. Eng, 148 F.R.D. 635, 639-45 (D. Neb.

   1993) (finding that a post-judgment motion for Rule 11 sanctions was within magistrate

   judge’s authority under 28 U.S.C. § 636(b)(1)(A) as a “nondispositive,” “pretrial matter,”

   and explaining in great detail why magistrate judges are authorized to issue orders on

   post-judgment sanctions motions where the basis for sanctions arose in case’s

   preliminary stages); see also McAllister Towing of Va., Civil Action No. 2:10cv595,

   2012 WL 2572058, at *1 (E.D. Va. July 2, 2012) (finding that the magistrate judge had

   authority to enter post-trial order on motion for sanctions because the bases for the

   sanctions were pretrial discovery violations); Giganti v. Gen-X Strategies, 222 F.R.D.

   299, 304 & n.9 (E.D. Va. 2004) (finding, on review of magistrate judge’s post-judgment

   sanctions order, that “[t]he better reasoned cases conclude that the issue of Rule 11

   sanctions is a non-dispositive matter subject to clearly erroneous review under Rule

                                               17
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 18 of 26



   72(a), unless the nature of the sanction imposed, i.e., dismissal of the offending claim or

   defense, is itself dispositive of the claim or defense,” and collecting cases); Bergeson v.

   Dilworth, 749 F. Supp. 1555, 1561-63 (D. Kan.1990) (finding that magistrate judge has

   authority under § 636(b)(1)(A) to impose post-judgment Rule 11 sanctions because,

   broadly construed, the term “pretrial matter” means any matter unrelated to the claims

   litigated at trial); Burns v. Imagine Films Entm’t, Inc., 164 F.R.D. 594, 599-601

   (W.D.N.Y. 1996); Rubin v. Smith, 882 F. Supp. 212, 216 (D.N.H. 1995). Although it

   does not appear that the Eleventh Circuit has addressed this precise issue, the former

   Fifth Circuit has held that a magistrate judge’s post-judgment award of discovery

   expenses and attorneys’ fees “was still a ‘pretrial matter pending before the court’” over

   which the magistrate judge possessed authority to enter an order.             Merritt v. Int’l

   Brotherhood of Boilermakers, 649 F.2d 1013, 1018 (5th Cir. 1981) (quoting 28 U.S.C. §

   636(b)(1)(A)).10

          Here, the sanctionable conduct occurred in the preliminary stages of the case, and

   the nature of the sanctions—attorneys’ fees and costs—is non-dispositive of any claim or

   defense.    Therefore, the Court reviews Judge Goodman’s Order under the clearly

   erroneous or contrary to law standard. See Robinson, 148 F.R.D. at 645-47 (reviewing

   sanctions order awarding attorneys’ fees and costs for clear error).

          Plaintiff’s counsel relies on cases holding that a district court must review de novo

   a magistrate judge’s award of attorney’s fees that has been properly objected to. (Mot. at

          10
                 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Eleventh
   Circuit adopted as binding precedent all decisions handed down by the former Fifth Circuit
   before October 1, 1981.
                                                 18
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 19 of 26



   3 (citing Baylor v. Mitchell Rubenstien & Assocs., P.C., 857 F.3d 939, 947 (D.C. Cir.

   2017); McCombs v. Meijer, Inc., 395 F.3d 346, 360 (6th Cir. 2005); ClearOne

   Commc’ns, Inc. v. Bowers, 509 F. App’x 798, 804-05 (10th Cir. 2013); McConnell v.

   ABC-Amega, Inc., 338 F. App’x 24, 26 (2d Cir. 2009)).) These cases are inapposite as

   none of them deal with a sanctions order, and Judge Goodman has not calculated a fee

   and cost award.

          Finally, to the extent that Plaintiff’s counsel is attempting to argue that the Court

   should review Judge Goodman’s Order de novo because his “Final Observation” evinces

   impartiality, the Court declines to do so. To begin with, Plaintiff’s counsel cites no

   authority supporting such an argument. And in any event, the Court finds that Judge

   Goodman’s “Final Observation” does not evince impartiality.

          For these reasons, the Court will review Judge Goodman’s Order under the clearly

   erroneous or contrary to law standard.

   III.   Discussion

          Plaintiff’s counsel objects to Judge Goodman’s findings that sanctions are

   warranted for (1) Plaintiff’s counsel’s failure to withdraw the incorrect charts, (Mot. at 4-

   7), and (2) insisting that the accrual method must be used and for failing to voluntarily

   dismiss the lawsuit, (id. at 7-15). The Court will address each argument in turn.11


          11
                   The Court is compelled to note that Plaintiff’s counsel’s Motion is often difficult
   to follow. It is laced with irrelevant arguments pertaining to the merits of the underlying claims,
   (see Mot. at 7-14); voices objections to findings that Judge Goodman did not make, (id. at 15-16
   (arguing that it should not be sanctioned for accepting the offer of judgment after the Court
   entered final judgment in favor of Defendants, even though Judge Goodman did not order
   sanctions on that basis); and contains at least one blatantly false assertion—specifically, that it
                                                   19
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 20 of 26



          a.     Failure to withdraw the incorrect charts

          First, Judge Goodman ordered sanctions for Plaintiff’s counsel’s failure to

   withdraw or correct charts of Abalux’s annual sales—which Plaintiff’s counsel prepared

   and submitted to the Court—after learning that they were inaccurate. (Order at 50-54.)

   The charts were submitted and relied upon in connection Plaintiff’s Motion to Overrule

   Judge Goodman’s Discovery Order, (D.E. 56, D.E. 56-6), and Plaintiff’s Motion for

   Partial Summary Judgment, (see D.E. 58 at 4 n.1).

          Plaintiff’s counsel objects, arguing that there is no evidence that the charts were

   created or relied upon in bad faith, that they attempted to ensure that the charts were

   correct, and that they did not need the charts to support their legal theory. (Mot. at 4-5.)

          Rule 11 of the Federal Rules of Civil Procedure establishes that advocating any

   written motion or paper presented to a court certifies that “to the best of the person’s

   knowledge, information, and belief, formed after an inquiry reasonable under the

   circumstances . . . the factual contentions have evidentiary support . . . [and] the denials

   of factual contentions are warranted on the evidence[.]” Fed. R. Civ. P. 11(b). The rule

   “emphasizes the duty of candor by subjecting litigants to potential sanctions for insisting

   upon a position after it is no longer tenable.” Fed. R. Civ. P. 11(b) advisory committee

   notes. Under Rule 11(c)(2)’s “safe harbor” provision, a party must serve a motion for



   argued in response to Defendants’ motion for summary judgment that when including monies
   attributed to workers’ compensation, Defendants would have exceeded the FLSA’s jurisdictional
   threshold for 2015, (id. at 11 (citing D.E. 77 at 12-13))). The Court has carefully reviewed
   Plaintiff’s counsel’s Motion in its entirety and has carefully considered each of the arguments
   raised therein. The Court finds all of the arguments to be meritless and/or irrelevant. The Court
   will limit its discussion to Plaintiff’s counsel’s proper objections to Judge Goodman’s findings.
                                                  20
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 21 of 26



   sanctions upon the offending party, describe the specific conduct alleged to violate Rule

   11(b), and give the offending party 21 days to withdraw the challenged paper, claim,

   defense, contention, or denial. Fed. R. Civ. P. 11(c)(2).

          Courts also “have the inherent authority to control the proceedings before them,

   which includes the authority to impose ‘reasonable and appropriate’ sanctions. Martin v.

   Automobili Lamborghini Exclusive, Inc., 307 F.3d 1332, 1335 (citation omitted). “To

   exercise its inherent power a court must find that the party acted in bad faith.” Id. (citing

   In re Mroz, 65 F.3d 1567, 1575 (11th Cir. 1995)).

          According, to Judge Goodman’s Order, Defendants’ seventh renewed Rule 11

   motion explained that on September 14, 2017, Defendants responded to Plaintiff’s

   motion for partial summary judgment with a declaration showing that Plaintiff’s

   counsel’s charts “were based on transposed numbers and faulty calculations” and case

   law which held that Plaintiff’s counsel’s “reliance on the $508,518.69 was both legally

   and factually unjustified.” (Order at 40.) However, Plaintiff’s counsel failed to correct

   the charts, withdraw their reliance on the charts, or otherwise inform the Court of their

   inaccuracies. Therefore, Judge Goodman found that Rule 11 sanctions were warranted.

   (Id. at 52-53 (citing Ali v. Mid-Atlantic Settlement Servs., Inc., 233 F.R.D. 32 (D.C. Cir.

   2006) (entering sanctions against defense attorney who challenged service of process by

   submitting a noncompliant affidavit that recited spare and selective facts about client’s

   residences and asserting the incorrect legal position that he was never served); Del Canto

   v. ITT Sheraton Corp., 865 F. Supp. 934, 938 (D.C. Cir. 1994) (entering sanctions against

   the plaintiff’s attorney and noting that the plaintiff’s defamation allegations “are

                                                21
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 22 of 26



   contradicted so many ways on this record that the Court must conclude that the plaintiff

   did not conduct reasonable pre-filing inquiries and that the plaintiff should have realized .

   . . that [his] claim was not well founded in fact”); Roberts v. Zeman, 191 F.R.D. 575, 580

   (N.D. Ill. 2000) (entering sanctions award against the plaintiff’s counsel because he

   incorrectly advised the magistrate judge that he had calculated damages to satisfy the

   $75,000 jurisdictional amount).)

          Judge Goodman also found that although there was no evidence “Plaintiff’s

   counsel intentionally used bogus evidence . . . submitting a motion referencing charts and

   graphs and then failing to advise the Court that these documents are factually incorrect

   after learning of the errors could, as Defendants contend, be analogized to submitting

   falsified evidence.” (Id. at 53.) And although Judge Goodman did “not necessarily”

   conclude that Plaintiff’s counsel perpetrated a fraud on the Court, “their stubborn refusal

   to advise the Court that the charts and graphs were factually incorrect is surely serious

   enough to justify sanctions.”      (Id.)   Thus, Judge Goodman found sanctions were

   warranted based on the Court’s inherent authority. (See id. (citing Plastech Holding

   Corp. v. WM Greentech Automotive Corp., 257 F. Supp. 3d 867, 875 (E.D. Mich. 2017)

   (imposing sanction of with-prejudice dismissal after plaintiff submitted a fabricated

   document as an exhibit to its first and second amended complaint and rejecting the

   plaintiff’s “mistaken belief” explanation as unavailing and unsupported by the record

   evidence); Hamburger v. Northland Grp., Inc., No. 3:13-CV-01155, 2016 WL 554833, at

   *7 (M.D. Pa. Feb. 10, 2016) (“We have the power to police our own proceedings and to

   punish a person who submits false information to us, even if those acts did not have any

                                                22
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 23 of 26



   effect.”); Scholastic, Inc. v. Stouffer, 221 F. Supp. 2d 425, 444 (S.D.N.Y. 2002)

   (imposing sanctions for submitting falsified evidence and explaining that plaintiff “failed

   to correct her fraudulent submissions, even when confronted with evidence undermining

   the validity of those submissions”).

          The Court finds that Judge Goodman’s findings on this issue are not clearly

   erroneous or contrary to law. Indeed, Plaintiff’s counsel cites no authority supporting the

   opposite conclusion.

            b.    Insisting that the accrual method must be used and failure to dismiss

          Second, Judge Goodman ordered sanctions for Plaintiff’s counsel clinging “to an

   incorrect legal theory and insist[ing] that the accrual method must be used.” (Order at

   54.)

          Plaintiff’s counsel repeatedly and stridently urged an incorrect legal
          argument -- that the accrual method was mandatory. Despite learning of
          federal regulations, an IRS publication, and case-law authority that
          permitted Abalux to use the cash method, they did not abandon their
          incorrect and misplaced view. Given this stubborn failure to concede
          defeat on jurisdictional grounds, they magnified the prejudice to
          Defendants by steadfastly refusing to dismiss the case. That was not
          justified and it warrants a sanctions award.

   (Id. at 55.)

          Plaintiff’s counsel appears to argue that there was a sound basis to argue that the

   Court was required to apply the accrual method because prior to the Eleventh Circuit’s

   opinion affirming the Court’s judgment in this case, there was no opinion holding that the

   accrual method was not mandatory. (See id. at 10.) This argument approaches frivolity.




                                               23
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 24 of 26



          The federal regulations implementing the FLSA permit an employer to choose its

   method of accounting, “provided the same accounting procedure is used consistently and

   that such procedure accurately reflects the annual volume of sales or business.” 29

   C.F.R. § 779.266(b). Plaintiff’s counsel was made aware that Abalux used the cash basis

   method of accounting based on a calendar year, and Defendants explained in their

   response to Plaintiff’s motion for partial summary judgment that such a method was

   permissible under the Regulations, an IRS publication, and a case from the Eleventh

   Circuit Court of Appeals.12 (See D.E. 66 at 6-10.)

          To the Court’s knowledge, no court has ever held that the accrual method must be

   used to determine FLSA enterprise liability. Certainly, Plaintiff’s counsel has not cited

   any such authority. In fact, in the case that Plaintiff’s counsel has relied upon throughout

   these proceedings, the Eleventh Circuit affirmed the entry of summary judgment in favor

   of an employer that used a cash basis method of accounting. See Arilus v. Joseph A.

   DiEmmanuele, Jr., Inc. 895 F. Supp. 2d at 1264, aff’d 522 F. App’x 881. Although

   Judge Hoeveler noted in Arilus that “the accrual method appears to be preferable as a

   measure of an employer’s actual annual sales or business done[,]” 895 F. Supp. 2d at

   1265 (emphasis added), the Court cannot conclude that Plaintiff’s counsel had a sound

   basis to argue that the Court must use the accrual method to determine Abalux’s gross




          12
                  This was not the first time Defendants’ explained to Plaintiff’s counsel that
   Abalux used the acceptable cash basis method of accounting, as it was also included in their fifth
   renewed Rule 11 motion and discussed at length at a discovery hearing before Judge Goodman.
   (See Report at 9-12, 38.)
                                                  24
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 25 of 26



   volume of sales. Indeed, such a position would have been contrary to Arilus itself and

   the federal regulations permitting an employer to choose its method of accounting.

          “Rule 11 sanctions are proper . . . ‘when the party files a pleading that is based on

   a legal theory that has no reasonable chance of success and that cannot be advanced as a

   reasonable argument to change existing law . . . .’”         Worldwide Primates, Inc. v.

   McGreal, 87 F.3d 1252, 1254 (11th Cir. 1996) (quoting Jones v. Int’l Riding Helmets,

   Ltd., 49 F.3d 692, 694 (11th Cir. 1996)). Similarly, a court can impose sanctions under

   28 U.S.C. § 1927 upon an attorney who engages in “unreasonable and vexatious” conduct

   that “multiplies the proceedings,” so long as the dollar amount of the sanction bears a

   financial nexus to the excess proceedings. Peterson v. BMI Refractories, 124 F.3d 1386,

   1396 (11th Cir. 1997). Objectively reckless conduct is sufficient to justify sanctions

   under Section 1927 even if the attorney does not act knowingly and malevolently.

   Norelus v. Denny’s, Inc., 628 F.3d 1270, 1291 (11th Cir. 2010); Amlong & Amlong, P.A.

   v. Denny’s, Inc., 500 F.3d 1230, 1241 (11th Cir. 2007)).

          The Court concludes that Judge Goodman’s finding that sanctions are warranted

   for asserting a baseless legal theory (i.e., one with no reasonable chance of success) and

   failing to voluntarily dismiss the case is not clearly erroneous or contrary to law.

   Plaintiff’s counsel cites no authority supporting the opposite conclusion.

          C.     Additional sanctions

          Finally, Defendants request additional sanctions for having to respond to the

   instant Motion. (Resp. at 8.) Although further sanctions may be warranted, the Court

   denies the request.

                                               25
Case 1:16-cv-20872-JAL Document 189 Entered on FLSD Docket 12/17/2018 Page 26 of 26



   IV.   Conclusion

         Accordingly, it is ORDERED AND ADJUDGED that:

         1.    Plaintiff’s Counsel’s Motion to Overrule and Vacate Judge Goodman’s

               Sanctions Order (D.E. 164) is DENIED; and

         2.    Defendants’ counsel’s request for further sanctions for having to respond to

               Plaintiff’s Counsel’s Motion is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida this 17th day of

   December, 2018.


                                          ______________________________________
                                          JOAN A. LENARD
                                          UNITED STATES DISTRICT JUDGE




                                            26
